

114 S2361 IS: Green Retrofits Act
U.S. Senate
2021-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2361IN THE SENATE OF THE UNITED STATESJuly 15, 2021Mr. Reed (for himself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo reauthorize the budget-neutral demonstration program for energy and water conservation at multifamily residential units, to establish a green retrofit program, and for other purposes.1.Short titleThis Act may be cited as the Green Retrofits Act.2.Reauthorization of budget-neutral demonstration programSection 81001 of the FAST Act (42 U.S.C. 12712 note; Public Law 114–94) is amended—(1)in subsection (a), in the matter preceding paragraph (1)—(A)by striking 2016 through 2019 and inserting 2022 through 2027;(B)by striking costs and inserting burdens and greenhouse gas emissions; and(C)by striking 20,000 and inserting 35,000;(2)in subsection (b)—(A)in paragraph (1)—(i)by striking an energy or water cost savings is and inserting energy or water costs savings are;(ii)in subparagraph (C)(iv), by striking determination of savings to the Secretary and inserting validation of subsidy amounts from the Department of Housing and Urban Development required to support actual utility costs; and(iii)by striking the undesignated matter following subparagraph (C); and(B)in paragraph (2)—(i)by redesignating subparagraphs (B), (C), (D), and (E) as subparagraphs (C), (D), (E), and (G), respectively;(ii)in subparagraph (A), by striking effect and during and inserting “effect;(B)the period during;(iii)in subparagraph (B), as so designated, by striking 12 years and inserting 15 years;(iv)in subparagraph (D), as so redesignated, by inserting property or before properties;(v)in subparagraph (E), as so redesignated, by striking and at the end; and(vi)by inserting after subparagraph (E), as so redesignated, the following:(F)a requirement that the costs associated with third-party verification under paragraph (1)(C) shall be covered by the entity; and;(3)in subsection (c)(2), in the matter preceding subparagraph (A), by striking annually thereafter and inserting biennially thereafter until the date on which the final performance-based agreement under this section ends; and(4)by striking subsection (d) and inserting the following:(d)Funding(1)In generalFor each fiscal year during which an agreement under this section is in effect, the Secretary may make payments under this section from funds appropriated to the Secretary for the renewal of contracts under the program established under subsection (a).(2)Evaluation and reportsThe Secretary may use amounts appropriated to carry out this section to contract for services to perform the program evaluations and produce the reports required under subsection (c).(3)Approval of utility savingsObligations of amounts available for payments pursuant to this subsection shall not arise until the Secretary has approved the documented utility savings submitted by the entity and verified by the third party for that annual increment and determined that actual savings did occur and payments may be made..3.Green retrofit program(a)DefinitionsIn this section:(1)Covered propertyThe term covered property means a multifamily residential property receiving project-based assistance under—(A)section 202 of the Housing Act of 1959 (12 U.S.C. 1701q);(B)section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013); or(C)section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f).(2)Eligible entitythe term eligible entity means the owner of a covered property.(3)SecretaryThe term Secretary means the Secretary of Housing and Urban Development.(b)EstablishmentThe Secretary shall establish a program to provide grants or loans to eligible entities for the purpose of performing in-home health and green retrofits to covered properties.(c)PurposeThe purpose of the program established under subsection (b) shall be to, with respect to a covered property—(1)reduce the energy demand, water consumption, or greenhouse gas emissions of the covered property;(2)increase the adoption of renewable energy technologies, including energy storage and demand response capable technology, and energy efficiency measures in the covered property;(3)lower the operating costs of the covered property;(4)improve the quality of life of residents of the covered property;(5)reduce risks to the health and safety of residents of the covered property; and(6)reduce the overall impact on the environment of the covered property.(d)Equitable distributionIn awarding grants or loans under this section, the Secretary shall ensure the equitable geographic distribution of awards. (e)Regulations(1)In generalThe Secretary may promulgate regulations to carry out the program established under subsection (b).(2)ConsultationIn carrying out paragraph (1), the Secretary shall consult with the Secretary of Energy, the Administrator of the Environmental Protection Agency, and the Director of the Centers for Disease Control and Prevention to the maximum extent practicable.